DETAILED ACTION
Claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diamant et al. (US PG Pub No. US 2019/0180183 A1).

Regarding claim 1, Diamant teaches a neural network processor comprising:
a neural network processor cluster formed by N single-core neural network processors (Fig 8, 802a-802n) and a peripheral module (Fig 8, 820), wherein N is an integer greater than 1 (Fig 8, 802a-802n);
the peripheral module comprising a main control unit and a direct memory access (DMA) module ([0119]; Fig 8, 846a-d);
the DMA module configured to convey a first task descriptor to the main control unit, and the first task descriptor configured to describe information of a task distributed to the neural network processor ([0120]);
the main control unit configured to: analyze the first task descriptor, and then determine a subtask distributed to each selected processor according to an analysis result thereof ([0130-131]); 
modify the first task descriptor to obtain a second task descriptor corresponding to each selected processor ([0130-131]);
configure each second task descriptor to a corresponding selected processor, and starting each selected processor to process a corresponding subtask ([0131-132]); and 
wherein the selected processor is a processor that is selected from the N single-core neural network processors and configured to perform the task, and the second task descriptor is configured to describe information of the subtask distributed to the selected processor ([0130]).

Regarding claim 4, Diamant teaches a sharing parameter transport module configured to convey sharing parameters from outside the single-core neural network processor into the data memory inside the single-core neural network processor; and wherein the bus forwarding module comprises a parameter sharing logic module corresponding to each single-core neural network processor, and configured to determine parameter sharing logics among the single-core neural network processors, and process control thereof (Fig 6A-6B, 12-13; [0090]);
the parameter sharing logic module comprising a command cache configured to cache parameter reading commands sent by the single-core neural network processor, and a data cache configured to cache data that is read back by the parameter sharing logic module ([0091]).

Regarding claims 5 and 9, they are the method claims of claims 1 and 4 above. Therefore, they are rejected for the same reasons as claims 1 and 4 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant et al. (US PG Pub No. US 2019/0180183 A1) in view of Li (US PG Pub No. US 2020/0065177 A1).

Regarding claim 2, Diamant teaches the peripheral modules further comprises:
a cluster interface being a slave interface of the neural network processor cluster, and provided for an external central processing unit (CPU) of the neural network processor cluster to access and configure internal resources of the peripheral module and each single-core neural network processor (Fig 6A, Chip interconnect 620);
a program memory configured to store programs of the main control unit (Fig 12); and
a data memory configured to store data generated by the main control unit during operating the main control unit (Fig 12).
Diamant does not teach a mailbox module configured to store configuration information of the single-core neural network processor or the neural network processor cluster, and store state information of the single-core neural network processor or the neural network processor cluster during operating the single-core neural network processor or the neural network processor cluster; a bus forwarding module being a collection and distribution module of an AXI request on a top layer of the neural network processor cluster, and configured to collect the AXI request of each single-core neural network processor and the main control unit on the top layer of the neural network processor cluster, and send the request that has processed to a top layer of a chip.
Li teaches the use of a mailbox for storing configuration and state information for each processor in the cluster and a public using the AXI protocol for performing communications ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a mailbox module and a bus forwarding module. One would be motivated by the desire to simplify and improve performance of the system as taught by Li ([0014]). 

Regarding claim 3, Diamant teaches a single-core interface being a slave interface of the single-core neural network processor, and provided for the external CPU of the neural network processor cluster or the main control unit to access and configure the internal resources of the single-core neural network processor (Fig 6A, Chip interconnect 620).
Diamant does not teach a single-core mailbox module configured to store the configuration information of the single-core neural network processor, and the state information of the single-core neural network processor during operation; and a bus module being an AXI bus of the single-core neural network processor.
Li teaches the use of a mailbox for storing configuration and state information for each processor in the cluster and a public using the AXI protocol for performing communications ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a mailbox module and a bus forwarding module. One would be motivated by the desire to simplify and improve performance of the system as taught by Li ([0014]). 

Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric C Wai/Primary Examiner, Art Unit 2195